Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on February 19, 2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 3 is objected to because of the following informalities: Claim 3 has been written partially in an independent form and partially in a dependent form. Claim 3 reads “the stabilized salt having a chemical formula AxByCz, where x is from about 1 to about 2, y is from about 1 to about 2, and z is about 6, and where A is selected from Na, Cs, Ca, Sr, and Ba, B is selected from Si, Ge, Sn, Ti, and Al, and C is selected from F and Cl”. Clearly, it does not refer to any claim on which it could possibly depend. Also, the claim starts with the wording the stabilized salt which implies that the Applicant intended it to depend on a certain claim. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about e-Terminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-2 and 5-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-18 of Patent No.: 10,608,148 B2. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 5-7, 9 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (Pub. No.: US 2016/0155909 A1).

Regarding Claim 1, Lee et al. discloses a stabilized salt comprising:									particles comprising a water-soluble salt (abstract, Par. 0007, 0085 etc. - water soluble salt such as K2SiF6); and											an inorganic coating on each of the particles, the inorganic coating comprising a silicate (Par. 0012-0014 & 0123 – inorganic coating comprising silicon oxide).
Regarding Claim 2, Lee et al., as applied to claim 1, discloses the stabilized salt, wherein the silicate comprises SiOx, where 0.5 < x < 2.5 (Par. 0123).
Regarding Claim 3, Lee et al., as applied to claim 1, discloses the stabilized salt having a chemical formula AxByCz, where x is from about 1 to about 2, y is 
Regarding Claim 5, Lee et al., as applied to claim 1, discloses the stabilized salt, wherein the water-soluble salt comprises K2SiF6 (Par. 0085, 0105 etc.).
Regarding Claim 6, Lee et al., as applied to claim 5, discloses the stabilized salt, wherein the K2SiF6 includes a manganese activator, the stabilized salt being a stabilized fluoride phosphor (ar. 0085, 0105 etc.).
Regarding Claim 7, Lee et al., as applied to claim 1, discloses the stabilized salt, wherein the inorganic coating comprises a thickness in a range from about 5 nm to about 2 microns (Par. 0130).
Regarding Claim 9, Lee et al., as applied to claim 1, implicitly discloses the stabilized salt, wherein the inorganic coating further comprises Si-OH groups (Par. 0129 – this prior art teaches that the particles might be coated with at least one of silicon oxide and a metal oxide; when the particles are coated with silicon oxide, TEOS is provided as a silicon precursor; as is well known the chemical structure of TEOS contains multiple hydrogen and oxygen atoms and hence existence of at least residual amount of  Si-OH groups in the inorganic coating is unavoidable; the prior art further teaches that the preparation process of coating the particles with silicon oxide involves a solution containing, among others, a silicon oxide precursor and a polymer such as polyvinyl pyrrolidone, polystyrene, or polymethylmethacrylate; the polymer is provided as a medium for connecting surfaces of the particles and oxygen 
Regarding Claim 11, Lee et al., as applied to claim 1, discloses the stabilized salt, wherein the silicate comprises a multicomponent silicate including aluminum, boron, and/or titanium. (Par. 0036-0041 – this prior art teaches that the particles might be coated with at least one of silicon oxide and a metal oxide implying that the particles might be coated with both the silicon oxide and the metal oxide).
Regarding Claim 12, Lee et al., as applied to claim 1, discloses the stabilized salt, wherein the inorganic coating further comprises an oxide of aluminum, boron, and/or titanium (Par. 0036-0041 – this prior art teaches that the particles might be coated with at least one of silicon oxide and a metal oxide implying that the particles might be coated with both the silicon oxide and the metal oxide; this prior art further teaches that the metal oxide coating might include oxide of aluminum, and/or titanium).
												Regarding Claim 13, Lee et al., as applied to claim 1, discloses the stabilized salt, wherein the inorganic coating further comprises carbon (Par. 0129 – this prior art teaches that the particles might be coated with at least one of silicon oxide and a metal oxide; when the particles are coated with silicon oxide, TEOS is provided as a silicon precursor; as is well known the chemical structure of TEOS contains multiple carbon atoms and hence at least residual amount of carbon incorporation in the inorganic coating is unavoidable; the prior art further teaches that the preparation process of coating the particles with silicon oxide involves a solution containing, among others, a silicon oxide precursor and a polymer such as polyvinyl 
Regarding Claim 14, Lee et al., as applied to claim 1, discloses the stabilized salt, wherein the inorganic coating further comprises nitrogen or sulfur (Par. 0129 – this prior art teaches that the particles might be coated with silicon oxide; the preparation process of coating the particles with silicon oxide involves a solution containing, among others, a silicon oxide precursor and a polymer such as polyvinyl pyrrolidone, polystyrene, or polymethylmethacrylate; the polymer is provided as a medium for connecting surfaces of the particles and oxygen particles of the silicon oxide; some of these polymers such as polyvinyl pyrrolidone contain nitrogen).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claim 4 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Lee et al. (Pub. No.: US 2016/0155909 A1), or, in the alternative, under 35 U.S.C. 103 as obvious over Lee et al. (Pub. No.: US 2016/0155909 A1), as applied to claim 1, further in view of Murphy et al. (Pub. No. : US 2016/0244663 A1).
Regarding Claim 4, Lee et al., as applied to claim 1, discloses the stabilized salt, wherein the water-soluble salt is selected from the group consisting of: NaCI, Na2SiF6, KF, K2TiF6, Rb2SiF6, Cs2GeF6, Cs2SiF6, Cs2MnF6, Cs2SnF6, and MgCl2 (abstract, Par. 0007).														In the alternative, assuming arguendo that Lee et al. is not emphatic enough regarding the stabilized salt, wherein the water-soluble salt is selected from the group consisting of: NaCI, Na2SiF6, KF, K2TiF6, Rb2SiF6, Cs2GeF6, Cs2SiF6, Cs2MnF6, Cs2SnF6, and MgCl2,			Murphy et al. teaches					            	                                   the stabilized salt, wherein the water-soluble salt is selected from the group consisting of: NaCI, Na2SiF6, KF, K2TiF6, Rb2SiF6, Cs2GeF6, Cs2SiF6, Cs2MnF6, Cs2SnF6, and MgCl2 (Par. 0019).	Lee et al. explicitly teaches a stabilized salt with the chemical formula of K2SiF6 (Par. 0085, 0105 etc.). This compound is used as a red phosphor.	Murphy et al., on the other hand, 2SiF6 could be used as a possible red phosphor, compounds like K2TiF6, Rb2SiF6, Cs2SiF6 are also known to work effectively as red phosphor when doped with Mn4+.		Lee et al. discloses the claimed invention except for the stabilized salt, wherein the water-soluble salt is selected from the group consisting of: NaCI, Na2SiF6, KF, K2TiF6, Rb2SiF6, Cs2GeF6, Cs2SiF6, Cs2MnF6, Cs2SnF6, and MgCl2. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to adapt the stabilized salt, wherein the water-soluble salt is selected from the group consisting of: NaCI, Na2SiF6, KF, K2TiF6, Rb2SiF6, Cs2GeF6, Cs2SiF6, Cs2MnF6, Cs2SnF6, and MgCl2, since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious. 


Claim 8 is rejected under 35 U.S.C. 103 as obvious over Lee et al. (Pub. No.: US 2016/0155909 A1), as applied to claim 7.

Regarding Claim 8, Lee et al., as applied to claim 7, is silent regarding the stabilized salt, wherein the thickness is in the range from about 0.1 micron to about 2 microns.												However, Lee et al. teaches								        the stabilized salt, wherein the thickness is about 0.05 micron (Par. 0130). This prior art teaches that the stabilized salt sans the inorganic coating is vulnerable to moisture penetration and degradation of the phosphor (Par.0127). So it is clear that the thickness of the inorganic coating must be thick enough to suppress the penetration of the moisture. However, it is common knowledge that the light emittance from the phosphor might be hampered if the coating is too thick. Hence a balance has to be struck out.   			            	                                   In re Aller, 105 USPQ 233 (CCPA 1955).	


Claim 10 is rejected under 35 U.S.C. 103 as obvious over Lee et al. (Pub. No.: US 2016/0155909 A1), as applied to claim 1, further in view of Murphy et al. (Pub. No. : US 2019/0136128 A1).
Regarding Claim 10, Lee et al., as applied to claim 1, is silent regarding the stabilized salt, further comprising a fluoride coating under the inorganic coating.			However, Murphy et al. teaches					            	                                   the stabilized salt, further comprising a fluoride coating under the inorganic coating (abstract, Par. 0004-0006, 0091-0092 -  this prior art teaches that the particles might be coated with silicon dioxide, hafnium oxide, indium oxide, indium tin oxide, potassium fluoride, titanium nitride, boron nitride, silicon nitride, a polymer material, or a combination thereof; in other words, the coating might comprise of multiple layers, such as layers of potassium fluoride and silicon oxide; although this prior art does not explicitly teach the order of the coating material, a fluoride coating under the inorganic coating is certainly not excluded and is a possibility) . 	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Murphy et al. to adapt the stabilized salt, further Lee et al. in order to have a highly reliable moisture resistant coating.

Claim 15 is rejected under 35 U.S.C. 103 as obvious over Lee et al. (Pub. No.: US 2016/0155909 A1), as applied to claim 1, further in view of Murphy et al. (Pub. No. : US 2016/0244663 A1).
Regarding Claim 15, Lee et al., as applied to claim 1, is silent regarding the stabilized salt, wherein the particles have a nominal size in a range from about 5 microns to about 30 microns.												However, Murphy et al. teaches					            	                                   the stabilized salt, wherein the particles have a nominal size in a range from about 5 microns to about 30 microns (Par. 0035- this prior art teaches that the particles have a nominal size in a range which substantially falls within the range recited by the instant claim. 				It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Murphy et al. to adapt the stabilized salt, wherein the particles of Lee et al. have a nominal size in a range from about 5 microns to about 30 microns in order to make sure that the problems caused by large size particles such as clogging the dispensing equipment, settling unevenly as they are dispensed causing non-homogeneous distribution etc. as taught by Murphy et al. (Par. 0003).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

06/14/2021
/SYED I GHEYAS/Primary Examiner, Art Unit 2812